DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the supplementary amendment field on 02/12/2021.  Claims 1-9, of which claim 1 is independent, were pending in this application and have been considered below.

 	Applicant adding new claims 5-9 is acknowledged. 

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112(a) are withdrawn in view of the amendment.

Response to Arguments
 	Applicant’s arguments regarding the rejection of claims filed on 02/12/2021 have been fully considered but they are not complete. 

A new ground(s) of rejection presented in this Office action, which is necessitated by Applicant’s amendment. See MPEP § 706.07(a).

	 Applicant’s Argument: "Claims 1-4 are rejected under 35 U.S.C. l 12(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In view of the foregoing amendments, which should obviate any perceived ambiguity, the Applicant respectfully requests withdrawal of these rejections." (Remarks, lines 24-29 of page 5)

Examiner Response: Examiner respectfully disagrees. Applicant inadvertently replaced the proper phrase “delivery server” with the improper phrase –deliverer server—and failed to properly respond to the rejection of claims (section 8 of the office action mailed on 10/16/2020), as restated and updated below. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 03/09/2021 have been considered and made of record by the examiner.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-9 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1, 3, 5, 7 and 9, claims recite the limitation “the deliverer terminal” a delivery terminal” (line 5 of claim 1) with phrase --a deliverer terminal—and replace the phrase “deliverer server” (lines 3, 10, 12and 14 of claim 1; line 2 of claim 2; lines 2 and 4 of claim 3; line 5 of claim 5; line 2 of claim 6, lines 2 and 6 of claim 7; lines 2, 5 and 8 of claim 8) with --delivery server--.

Claim 1 also recite the limitations “a vehicle door provided on the outside of the vehicle” (line 8 of claim 1) which term “on the outside” makes it vague and indefinite, because it suggest that the door is not part of the vehicle, as opposed to being part of the body of the vehicle, as recited in the specification (lines 14-17 of page 5 – emphasis added): “The vehicle 2 includes a processor 10, a storage 11, a cooling box 12, a vehicle door 15, a locking device 16, a position information acquisition device 17, a notification device 18, a communication device 19, and a reader 20.”  

Furthermore, claim 1 further recite the limitations “a locking device configured to lock the vehicle door” (line 8 of claim 1), wherein the locking device is included (i.e.) part of 

Claim 1 as amended mainly disclose that a deliverer server sends a code to the deliverer terminal to unlock the locking device (i.e., to unlock the vehicle door). This is because claim 1 omits structural cooperative relationships of locking device that unlocks the vehicle door, with the acquiring and displaying vehicle information. Therefore, it seems to work similar to the well-known OnStar service that its server send a code to a user’s smart phone for the user to  unlock the user’s vehicle door. The OnStar service would be able to unlock the door of any vehicle, including the one disclosed in the claim 1.

Regarding claims 2, 4, 6 and 8, claims are rejected due to their dependency to the rejected claim 1.

Conclusion
  	 Examiner's note: Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously 

	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631